UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q T QUARTERLY REPORT UNDER SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 001-03761 TEXAS INSTRUMENTS INCORPORATED (Exact Name of Registrant as Specified in Its Charter) Delaware 75-0289970 (State of Incorporation) (I.R.S. Employer Identification No.) 12oulevard, P.O. Box 660199, Dallas, Texas 75266-0199 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 972-995-3773 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesTNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesTNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer T Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No T Number of shares of Registrant’s common stock outstanding as of September 30, 2010 PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements. TEXAS INSTRUMENTS INCORPORATED AND SUBSIDIARIES Consolidated Statements of Income (Millions of dollars, except share and per-share amounts) For Three Months Ended Sept. 30, For Nine Months Ended Sept. 30, 2010 2009 2010 2009 Revenue $ Cost of revenue Gross profit Research and development Selling, general and administrative Restructuring expense 4 10 31 Operating profit Other income (expense) net 8 2 19 20 Income before income taxes Provision for income taxes Net income $ Earnings per common share: Basic $ Diluted $ Average shares outstanding (millions): Basic Diluted Cash dividends declared per share of common stock $ See accompanying notes. 2 TEXAS INSTRUMENTS INCORPORATED AND SUBSIDIARIES Consolidated Statements of Comprehensive Income (Millions of dollars) For Three Months Ended Sept. 30, For Nine Months Ended Sept. 30, 2010 2009 2010 2009 Net income $ Other comprehensive income (loss): Available-for-sale investments: Unrealized gains (losses), net of taxes 2 (2 ) 4 17 Reclassification of recognized transactions, net of taxes 5 6 Net actuarial gains (losses) of defined benefit plans: Adjustment, net of taxes (7 ) ) ) 58 Reclassification of recognized transactions, net of taxes 14 14 52 39 Prior service cost of defined benefit plans: Adjustment, net of taxes 1 1 2 (2 ) Reclassification of recognized transactions, net of taxes (6 ) Total 10 (4 ) ) Total comprehensive income $ See accompanying notes. 3 TEXAS INSTRUMENTS INCORPORATED AND SUBSIDIARIES Consolidated Balance Sheets (Millions of dollars, except share amounts) Sept.30, Dec.31, 2010 2009 Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowances of ($20) and ($23) Raw materials 93 Work in process Finished goods Inventories Deferred income taxes Prepaid expenses and other current assets Total current assets Property, plant and equipment at cost Less accumulated depreciation ) ) Property, plant and equipment, net Long-terminvestments Goodwill Acquisition-related intangibles 86 Deferred income taxes Capitalized software licenses, net Overfunded retirement plans 23 64 Other assets 47 51 Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses and other liabilities Income taxes payable 31 Accrued profit sharing and retirement Total current liabilities Underfunded retirement plans Deferred income taxes 82 67 Deferred credits and other liabilities Total liabilities Stockholders’ equity: Preferred stock, $25 par value.Authorized – 10,000,000 shares.Participating cumulative preferred.None issued. Common stock, $1 par value.Authorized – 2,400,000,000 shares.Shares issued:September 30, 2010 1,739,932,695; December 31, 2009 1,739,811,721 Paid-in capital Retained earnings Less treasury common stock at cost. Shares:September 30, 2010 565,775,203; December 31, 2009 499,693,704 ) ) Accumulated other comprehensive income (loss), net of taxes ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes. 4 TEXAS INSTRUMENTS INCORPORATED AND SUBSIDIARIES Consolidated Statements of Cash Flows (Millions of dollars) For Nine Months Ended Sept. 30, 2010 2009 Cash flows from operating activities: Net income $ $ Adjustments to net income: Depreciation Stock-based compensation Amortization of acquisition-related intangibles 36 34 Deferred income taxes ) 80 Increase (decrease) from changes in: Accounts receivable ) ) Inventories ) Prepaid expenses and other current assets ) 24 Accounts payable and accrued expenses 36 Income taxes payable ) 91 Accrued profit sharing and retirement ) Other 56 51 Net cash provided by operating activities Cash flows from investing activities: Additions to property, plant and equipment ) ) Purchases of short-term investments ) ) Sales, redemptions and maturities of short-term investments Purchases of long-term investments (6
